Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phuc Van Tran, a federal prisoner, appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition as an improper § 2241 petition and/or an unauthorized second or successive 28 U.S.C. § 2255 (2012) motion. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Tran’s informal brief does not challenge the basis for the district court’s disposition, Tran has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we grant Tran’s motion to proceed in forma pauperis, deny his motion to appoint coun*112sel, and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED